Citation Nr: 1111538	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-27 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Amy M. Smith







INTRODUCTION

The Veteran's active service includes periods from August 1973 to April 1976, and from August 1981 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  Due to the Veteran's residence, his claims file remains under the jurisdiction of the RO in Atlanta, Georgia.

The record reflects that in July 2000, the Veteran filed a claim for, in pertinent part, service connection for dental problems.  In this regard, the Board notes that the service treatment records reflect that the Veteran injured his teeth in 1983.  In a September 2001 rating decision, the RO deferred adjudication of the Veteran's claim for service connection for a dental condition.  To date, however, it appears no rating decision has been issued with respect to this issue.  Accordingly, it is referred to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed fibromyalgia as a result of active military service.  See April 2007 notice of disagreement.  

The service treatment records reflect symptoms that could be attributed to fibromyalgia, including headaches, sleep disturbance, skin problems, joint pain, cold symptoms, and depression.  

Private treatment reports, dated in 2002, reflect complaints of upper and lower extremity neuralgias and headaches and findings of possible fibromyalgia.  A July 2006 report reflects a finding of fibromyalgia; however, the basis for this finding is unclear.  In a February 2007 statement, one of the Veteran's private physician's indicated that the Veteran's severe headaches and generalized muscle pain were most likely due to his disc disease and spondylosis, but that she could not rule out fibromyalgia as an underlying diagnosis.  

In view of the foregoing, the Board finds that the Veteran should be accorded a VA examination, the purpose of which is to determine, to the extent possible, the etiology of any currently-shown fibromyalgia.

The record also reflects that the Veteran was awarded disability benefits from the Social Security Administration (SSA) in June 2008.  It does not appear that the RO has made an attempt to obtain the medical records that provided the basis for this determination.  This should be accomplished.  See Woods v. Gober, 14 Vet. App. 214, 222 (2000).  

Additionally, the Veteran has repeatedly reported treatment at the Neurology and Headache Center in Brunswick, Georgia.  See September 2006 and November 2007 release forms.  In September 2006, the RO requested records from this facility; however, in response, the facility requested more precise dates of treatment.  As no follow-up appears to have accomplished, the RO should make another attempt to obtain these records.

Lastly, in a March 2004 statement, the Veteran reported treatment at the VA facility in Augusta, Georgia.  It does not appear that the RO has made an attempt to obtain these records.  This should be accomplished.  Updated treatment records from the VA Medical Center (VAMC) in Dublin, Georgia should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the SSA the medical records relied upon concerning the Veteran's claim for benefits.  All attempts to obtain these records and any negative response should be fully documented in the claims file.

2. The RO should obtain records of treatment at the VAMC in Dublin, Georgia dated since March 2009.  In addition, the RO should attempt to obtain records of treatment at the VA facility in Augusta, Georgia.  All attempts to obtain these records, and any negative response, should be fully documented in the claims file.

3. With any necessary assistance from the Veteran, including completion of an updated release form with specific dates of treatment, the RO should undertake further efforts to obtain records of treatment at the Neurology and Headache Center in Brunswick, Georgia.  All attempts to obtain these records, and any negative response, should be fully documented in the claims file.  If, after reasonable efforts to obtain these records, the RO determines further efforts would be futile, the RO should notify the Veteran of such fact in accordance with 38 C.F.R. § 3.159(e).

4. The Veteran should be scheduled for an appropriate VA examination in order to determine the nature, extent, and etiology of any currently-shown fibromyalgia.  The claims file should be made available to the examiner in conjunction with the examination, and the examination report should specifically state that such a review was conducted.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner is asked to offer an opinion as to whether it is as likely as not, i.e., a 50 percent probability or greater, that any currently-diagnosed fibromyalgia had its onset in service.  In reaching this determination, the examiner should specifically address and consider whether the in-service complaints and findings of headaches, sleep disturbance, skin problems, joint paint, cold symptoms, and depression were the manifestations of fibromyalgia or attributable to some other source, including the Veteran's 
service-connected sleep apnea, migraine headaches, and lumbar and cervical spine disabilities.

A complete rationale should be provided for all opinions expressed.  If the physician determines that a medically-sound conclusion cannot be reached, it is requested that an explanation as to why such a conclusion is not possible be included.

5. After the development requested above has been completed, the RO should readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran, and any representative, should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board for its consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



